Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00768-CR

                                    Aurelio ESCOBAR,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                 From the 365th Judicial District Court, Zavala County, Texas
                           Trial Court No. 13-02-03395-ZCRAJA
                     Honorable Amado J. Abascal, III, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED September 5, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice